BEAUCHAMP, Judge.
It indefinitely appears from the record that appellant had been assessed a fine of $100.00 for some violation of the liquor laws by the county court of Wilbarger County.
We are unable to find grounds for jurisdiction in this court to consider whatever question might have been in the mind of appellant. In the first place, the record before us shows that some procedure was had in the county in vacation. This appears to be a motion in arrest of judgment which was not presented at the time and manner provided by law — Article 2232 Vernon’s Ann. Civ. S. with annotations. Again it is shown that the record was mailed to this court by the attorney representing the appellant. This court will receive records only from the clerk of the trial court, consequently the case is not properly before us for consideration — Vernon’s Ann. C. C. P. Art. 843 and annotations thereunder.
The State has filed motion to dismiss the appeal which, for the foregoing reasons, will be granted. The appeal is dismissed.